           Case 1:19-cv-01501-GLR Document 1-3 Filed 05/21/19 Page 1 of 7
r/



                   U.S. EQUAL EMPLOYME/liT OPPORTUNITY                   COMMISSION
                                 Office of Federal Operations
                                        P.O. Box 77960
                                    Washington, DC 20013

                                           Shaoming Song, alkla
                                               Cristobal A, I
                                               Complainant,

                                                     v.

                                             Alex M. Azar II,
                                                Secretary,
                                Department of Health and Human Services
                                      (National Institutes of Health),
                                                 Agency.

                                         Request No. 2019000840

                                         Appeal No. 0120172106

                          Hearing No. 531-2016-00206X and 531-20 17-00040X

                     Agency No. HHS-NIH-NlA-119-15        and HHS-NIH-NIA-067-16

                         DECISION ON REOUEST FOR RECONSIDERATION

     On October 23, 2018, Complainant timely requested that the Equal Employment Opportunity
     Commission (EEOC or Commission) reconsider its decision in EEOC Appeal No. 0120172106
     (September 19,2018).

                                            BACKGROUND

     Complainant served the Agency as a Visiting Fellow at the National Institute on Aging (NIA),
     National Institutes of Health (NIH) in Baltimore, Maryland, from September 2006 to September
     20 II, and thereafter has been unemployed.

     On October 14, 2015, Complainant filed equal employment opportunity (EEO) Complaint
     alleging that he was discriminated against based on his age (55) when:

        I. NIH did not respond to hisJ,uly 2015, request to return as a volunteer.
        2. By, letter dated September 22,2015. NIH rejected his request to return as a volunteer.


     I This case has been randomly assigned a pseudonym which will replace Complainant's        name
     when the decision is published to non-parties and the Commission's website.
       Case 1:19-cv-01501-GLR Document 1-3 Filed 05/21/19 Page 2 of 7




                                                 2                                     2019000840


On May 19,2016, Complainant filed EEO Complaint 2 alleging that he was discriminated against
based on his age when he leamcd trom the EEO investigation on Complaint I that:

    3. His ~ay was reduced from Octobcr through Deccmbcr 2006.

    4. He was not given monetary awards for his scientific papers that wcrc published on Augu.,g
       6, 2010, September 12, 20 11, and March 8, 2012.

Following separate EEO investigations on Complaints I and 2, Complainant requestcd hearings
before an Equal Employment Opportunity Commission Administrativc Judge (AJ). Thc
complaints were then joined. Thereafter, an AJ issued a decision without a hearing.

 The AJ found that Complainant initiated EEO counseling on thc matters in Com laint 2 long after
 the 45-calendar ay time tmt!. e initiated EEO counseling thereon in February 2016.           e AJ
-explained that even if the alleged reduction in pay adversely affected Complainant's subsequcnt
 annual stipend rates, his last aycheck from the Agency was in Octobcr or November 2011 and
 hence the pay discrimination stoppe Wit teas       payc ec , years rior to C    lainant initiatin
     o counseling thereon. or the same reason, the A oun that Complainant failed to timelv
 initiate fED counseling on thc awards.2 Accordingly. the AJ dismisscd Complaint 2.

  The AJ found that Complaint I failed to state a claim. The AJ explained that Complaint I involved.
  being denied a volunteer 0    rtUnIty, not em lovment. Citing Commission case law. the AJ found
  t at EEO complaints on voluntcer opportunities onlv state a claim in narrow circumstances. i.e.,
, where the volunteer receives si nificant remuneration rather than mercly the inconse uential
  incidents of an otherwise gratuitous rclationship, or where the vo unteer osition often leads to
  regular emplovment. 1. e J ound that Complainant I not meet t IS test. Accordingly, the AJ
  dismissed Complaint I.

Whcn Complainant requested to be a volunteer by email in July 2015, he '\Tote that he was
unemployed since 201 I, that publication of scientific papers was the foundation for employment
in the research profession, that t.      Icials at NIH suggested he find a volunteer 0 ortunity to
facilitate his return to biomedical research. and he ho ed t at 1 e volunteered at NIH it would
review IS scicntl IC papers and, hc suggested, pay the pu Ication fees. omplainant later stated
that while it was his understanding that NIH dId not a' volunteers a salar , it would ay the
publication fees or scientific papers accepted by an academic' oumal, which ran e trom about
       - 500.


2The AJ also found that since Complainant's last fellowshi term expired on October I 20 I
was not entitled to award'     . a s ubhshed on Septem er I,          1 and March 8. 2012.

J One of the above NIH officials, thc training director for NIA, stated that she su ested to
Com lainant that he volunteer at a os Ita or UnIVersItv researcli a oratory to gain experience,
learn new techniques an ecome familiar with employment opportunities t ere.
        Case 1:19-cv-01501-GLR Document 1-3 Filed 05/21/19 Page 3 of 7



                                                3                                     2019000840




The Agency issued a final order fully implementing the AJ"s decision. Complainant appealed.




                                  ANAL YSIS AND FINDINGS

EEOC regulations provide that the Commission may, in its discretion, grant a request to reconsider
any previous Commission decision issued pursuant to 29 C.F.R. S 1614.405(a), where the
requesting party demonstrates that: (1) the appellate decision involved a clearly erroneous
interpretation of material fact or law; or (2) the appellate decision will have a substantial impact
on the policies, practices, or opcrations of the agency. See 29 C.F.R.            S 1614.405(c). '/
In his request for reconsideration, Complainant argues that our previous decision did not recite
issue 2. Issue 2 was accepted for investigation by the Agency and adjudicated by the AJ. A review
of our a ellate decision shows Complainant's ar ument is accurate. However, when the-a pellate
  ecision u held the A enc . s mal 0 der ado tin the            s deCIsion It a u lcated all of
Comp aints 1 and 2. But we will specifically address issues 1 - 4 herein.

 EEOC Regulations 29 C.F.R. S 1614.1 07(a)(2) provides that an agency shall dismiss a complaint
 that fails to comply with the applicable time limits contained in S 1614.105. Section 1614.105(a)(I)
 provides that an aggrieved person must initiate contact with a Counselor within 45 days of the date
 of the matter alleged to be discriminatory or,.in the case of personnel action within 45 days of the
.effective date of the action. The time limit to seek EEO counseling shall be extended when an
  individual shows he did not know and reasonably should not have knov.n that the discriminatory
"action or personnel action occurred. 29 C.F.R. ~ 1614.105(a)(2).


 She added that Complainant was a citizen of Canada, not the United States, and many federal jobs,
 including being a lab technician, require US citizenship. The Scientific Director ofNIA stated that..
 while he rejected Complainant's volunteer re uest, heoffereahlm         the opportunitv to submit
 sClenti ICpapers that inc u e     IA work for internal review before Comp amant submitted them
 for pub Ication. The Scient! IC Irector stated t at omplainant did not want to 0 that because
 ~g          papers reqUireS paying fees which Complainant said he could not afford, and he wanted
 to volunteer so NIA would pay the fee._
           Case 1:19-cv-01501-GLR Document 1-3 Filed 05/21/19 Page 4 of 7




                                                    4                                       2019000840



On issue 3, which regards pay, Complainant argued on appeal that his annual Internal Revenue
Service (IRS) Form 1042-S showed he was underpaid not only for December, November, and
December 2006, but for his whole first fellowship year of October 2006 through September 2007.
We take administrative notice that the IRS Form       4?-S regards foreign erson's U.S. source
,.!ncome su lect   0   with oldiJ1g.

 Regarding the timeliness of 3, Complainant contended that while he felt in 2006 and 2007 that his
 pay was incorrect, he paid little attention to this, but after reading his former first line supervisor's
 (S 1) affidavit in ROI 1 that he "[i]n no shape or fonn did I demonstrate bias against him
 (Complainant)," he started to seriously consider the pay issue. Report of Investigation (ROI) on
 Complaint 2 (ROI 2), at 34.

 On appeal, Complainant recounted the AJ's finding that he did not timely initiate EEO counseling
 after receiving his last paycheck. Complainant countered that his stipend compensation was
 electronically deposited into his bank account and he received no paychecks. He also argued that
 by the time he received an IRS Form 1042-S in February or March 2008 rel1ecting his prior year's
 gross income, the 45-calendar day time limit had passed for first fellowship year that ended in
 September 2007.

 On issue 3, we find that Com lainant had a reasonable suspicion of discrimination by Februar or
 March 2008, when he received the IR          orm       -So e represented that III 006 and 2007, he
felt that his av was incorrect, and that his IRS Form 1042-S showed he was unde aid during this
 period. Complainant's seemlllg conten;jon that he did not form a reasonable suspicion of                    A J
 discrimination until he read SI 's affidaVit is unpersuasive. Sl did not discuss payor awards in that".. ~
 at1Jdavlt.                                                    '-                                c::::>        I
 -----;'

   Com lainant's contention is also unpersuasive because in his Januarv 20, 2017 0
   A e           ion to t e         IsmISS. e reference     IS revious contention that in 008 or 2009,
   SI i            that it was ridiculous for the lab to have a e ow ver a e 50, and ar ue t is
 , showed S 1 had no Illtention to sUPQorthis career - including reducing his pay. Hence. Complainan!-
   had a reasonable suspicion of age discrimination years before he read S 1's affidavit..
         Case 1:19-cv-01501-GLR Document 1-3 Filed 05/21/19 Page 5 of 7




                                                  5                                      2019000840




Complainant has not shown that our appellate decision to affirm the Agency's final order adopting         I
                                                                                                          ,
the AJ's dismissal of Complaint 2 for failure to timelv initiatc EEO counseling was clearly

-
erroneous

 In EEOC Compliance Manuel Section 2, "Threshold Issues," No. 915.003, at 2-28 to 2-29 (July
 21, 2005), the Commission advises that while volunteers usually are not protected "employees,"
 an individual rna be considered an employee of a articular entitv if as a result of the volunteer
 service, she receives benefits such as a pensIOn. group life insurance, an access to professionaL
.1 enifi.s;.ation,
                even if the benefits are provided by a third party. The Commission advises that the
 benefits constitute "significant remuneratIOn" rather than merely the "inconsequential incidents of
-an otherwise gratuitous relationship." The CommisSion also aavises that a volunteer may also be
 covered b EEO statutes iTthe vohInt;er work is required for re ular employment or regularlv
  cads to regular em loyment with the same entitv because in such situatIons. discrimination by the
 employer operates to deny the Comp amant of an employment opportunity. hL




4  Apparently until after he reviewed ROI 2, Complainant was not aware that awards took the form
 of a raise in the annual renewed stipend - $1,500 if making good progress in their work but no
 publications, and $2,000 if the fellow had one or two publications. ROI 2, at 320. In the Agency's
 motion to the AJ to dismiss, it argued that when on August 12,2010, it funded Complainant's
 annual stipend for his fifth year, it increased it by $1,500, but could have increased it by $2,000 if
 Complainant had one or two publications within the past year. In his February 22, 2017, follow up
 opposition to the above motion to dismiss, Complainant countered th his first pa er was
 £ublished online on August 6, 2010, so he shoul          ave..,golten a ,000 increase. Regardless of
 Complainant's a parent lack of knowled e about the form the awards ~ook and the amounts
 t ,reof. we find he untime y ImtIate EEO counseling on awar s. COmp amant represented t at
 whilene wor cd at j A e was aware there was a policy to awar fellows who published and that
's I made the age bias remark to him - which he now represents led him to believe not receivin
 an awar     or IS pica      IOns was iscnmma ory. ssuming the awards would have increased
 Complamant's rate of pay throughout his fellowship', his EEO contact was untimely for the same
 reason the AJ found regarding pay.
        Case 1:19-cv-01501-GLR Document 1-3 Filed 05/21/19 Page 6 of 7




                                                   6                                       2019000840

Applying this law to the facts of t '. case                        lainant has not sho\\TI that our
appel ate deci'     to affirm the A en "           der ado ting the AJ's dismissal of Com laint 1
 or allure to time Iv initiate EEO counseling was clearly erroneous.                                       j

After reviewing the previous decision and the entire record, the Commission finds that the request
fails to meet the criteria of 29 CF.R. 9 1614.405(c), and it is the decision of the Commission to
deny the request The decision in EEOC Appeal No. 0120172106 remains the Commission's
decision. There is no further right of administrative appeal on the decision of the Commission on
this request

                COMPLAINANT'S          RIGHT TO FILE A CIVIL ACTION (1'0610)

This decision of the Commission is final, and there is no further right of administrative appeal
from the Commission's decision. You have thc.right to tile a civil aciion in an appropriate United
States District Court within ninety (90) calendar da s from the date that you receive this decision.
If ou fi e a civil action. ou must name as the d fendant in the com laint the erson who is the
official A enc head or department head, identifvin that erson by his or her ful name and
officla tItle. Gllure to do so may result in the dismissal of your case in court. "J\gency" or
"department" means the national organization, and not the local office, facility or department in
which you work.

                            RIGHT TO REOUEST COUNSEL (l0815)

If you want to tile a civil action but cannot pay the fees, costs, or security to do so, you may request
permission from the court to proceed with the civil action without paying these fees or costs.
Similarly, if you cannot afford an attorney to represent you in the civil action, you may request the
court to appoint an attorney for you. You must submit the requests for waiver of court costs or
appointment of an attorney directly to the court, not the Commission. The court has the sole
discretion to grant or deny these types of requests.
           Case 1:19-cv-01501-GLR Document 1-3 Filed 05/21/19 Page 7 of 7




                                                      7                                      2019000840

    Such requests do not alter the time limits for filing a civil action (please read the paragraph titled
    Complainant's Right to File a Civil Action for the specific time limits).


    FOR THE COMMISSION:




        Iton M. Hadd :Director
    Office of Federal Operations


    March 26,2019
    Date




\
